Per Curiam.
The respondent is at present under suspension for a period of one year by order of this court entered on February 7, 1936. (246 App. Div. 206.) That suspension followed his conversion to his own use of seventy-five dollars paid to him by a client for the specific purpose of settling a claim. The present charges are based upon the settlement by respondent of a claim for $200 and his failure to remit any part thereof to his client until after a complaint had been filed with the grievance committee of the petitioner. The referee has reported that the charges have not been sustained by the evidence.
The report of the referee is contrary to the evidence.
The respondent should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Respondent disbarred.